Opinion filed December 10, 2009 











 








 




Opinion filed December 10,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00320-CV
                                                    __________
 
                      IN THE INTEREST OF T.M. AND C.F., CHILDREN
 

 
                                         On
Appeal from the 358th District Court
 
                                                           Ector
County, Texas
 
                                               Trial
Court Cause No. D-2788-PC
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellant
has filed in this court a motion to dismiss her appeal.  In her motion, she
states that she no longer wishes to pursue the appeal.
The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
December 10,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.